Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 13 April 2021 wherein: claims 1 and 5 are amended; claim 3 is canceled; claims 1-2 and 4-5 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 4-9), filed 16 March 2021, with respect to claims 1-2 and 4-5 have been fully considered and are persuasive.  The rejection of 17 December 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest obtaining the average value of the signal recording sensing values meeting the trigger condition; deleting several data farthest away from the average value and obtaining a corresponding new average value from the remaining data repeatedly and continuously until a preset number data of different positions are left for calibrating an updated average value, wherein the remaining data for calculating the corresponding new average value and deleting several data farthest away from the corresponding new average value is gradually reduced in this process; and obtaining the updated average value of the preset number data of different positions for updating the default trigger value.

Mehrl (US 2018/0348841) discloses an automatic calibration method of a sensor (optical sensor / PIR detector), comprising the following steps:
	(A1) setting a default trigger value (initial threshold determined manually), the default trigger value comprising environment factor noise (static background with no motion);
	(A2) sampling a signal (signal in auto-calibration routine) and accumulating a signal value to perform signal judgment from a plurality of positions (data within sensor frames);

	(A4) if yes, recording an accumulated signal value meeting the trigger condition, and if not, going back to step (A2); and
	(A5) analyzing and updating the default trigger value (i.e., automatically updating the threshold; par. [0006], [0087]-[0095]).
Ayyagari (US 9,817,402) discloses correcting sensing distance via filtering (Abstract, col. 7 ln. 42-54).
Shouldice (US 2018/0106897) discloses a method for using sensors for detection of moving objects and living subjects (par. [0002]) comprising obtaining an average value, deleting (trimming) several data farthest away (outer 10%) from the average value, and obtaining the average value of the several data (trimmed mean) to update trigger values (in a moving window), including obtaining an average value of the signal recording sensing values meeting the trigger condition; deleting several data farthest away from the average value and obtaining a corresponding new average value repeatedly and continuously until a preset number  data of different positions (90% of data) are left for calibrating an updated average value; and obtaining the updated average value of the several data of different position for updating the default trigger value [Shouldice discloses a method for using sensors for detection of moving objects and living subjects (par. [0002]) comprising obtaining an average value, deleting (trimming) several data farthest away (outer 10%) from the average value, and obtaining the average value of the several data (trimmed mean) to update trigger values (in a moving window; par. [0160]-[0161], [0454]-[0456])].

While automatic calibration methods for correcting sensing distance of a sensor were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Applicant’s specification suggests an advantage of the invention is providing a sensor which avoids the need for time-consuming and complicated manual adjusting (Applicant’s specification, par. [0004]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884